ITEM 77O Dreyfus Premier Investment Fund, Inc. Dreyfus Global Real Estate Securities Fund On September 18, 2012, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 22,760 shares of common stock issued by Health Care REIT, Inc. (CUSIP No. 42217K106) (the "Common Stock") at a purchase price of $56.00 per share including an underwriting discount of $2.24 per share. The Common Stock was purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated Deutsche Bank Securities Inc. J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. Morgan Stanley & Co. LLC Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC Citigroup Global Markets, Inc. RBC Capital Markets, LLC Stifel, Nicolaus & Company, Incorporated UBS Securities LLC Barclays Capital Inc. Credit Agricole Securities (USA) Inc. PNC Capital Markets LLC Raymond James & Associates, Inc. BB&T Capital Markets, a division of Scott & Stringfellow, LLC The Huntington Investment Company Comerica Securities, Inc. RBS Securities Inc. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 11, 2012. These materials include additional information about the terms of the transaction. ITEM 77O Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund On July 10, 2012, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 19,450 common shares of beneficial interest issued by Senior Housing Properties Trust (CUSIP No. 81721M109) (the "Common Shares") at a purchase price of $21.75 per share including an underwriting discount and commission of $0.9244 per share. The Common Shares were purchased from Jefferies & Company, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Jefferies & Company, Inc. Citigroup Global Markets Inc. UBS Securities LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC RBC Capital Markets, LLC Wells Fargo Securities, LLC Janney Montgomery Scott LLC JMP Securities LLC Sandler O'Neill & Partners, LP BB&T Capital Markets, a division of Scott & Stringfellow, LLC BNY Mellon Capital Markets, LLC Comerica Securities, Inc. Mitsubishi UFJ Securities (USA), Inc. RBS Securities Inc. Santander Investment Securities Inc. SMBC Nikko Capital Markets Limited Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on December 11, 2012. These materials include additional information about the terms of the transaction.
